Citation Nr: 1038289	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  05-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection degenerative disc disease of 
the lumbar spine status post acute herniated nucleus pulposus at 
L4-5.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to October 1981 
and January 192 to September 1988.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied entitlement to 
disc herniation at L4-5, post operative.  

The Veteran provided testimony before the undersigned at a 
satellite office of the RO in May 2006.  A transcript is of 
record.  

In November 2006 and July 2008, the Board remanded the Veteran's 
claim for additional notice and further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has reported that he was treated from 1992 to 1995, 
as a dependent spouse at a service department facility for a back 
disability.  In July 2008, the Board remanded the Veteran's claim 
so that copies of all records of the Veteran's treatment as a 
dependent spouse at Lackland Air Force Base (Wilford Hall) from 
1992 through 1995 could be obtained.  The agency of original 
jurisdiction (AOJ) made requests for these records, but only for 
1995.  As the Board's July 2008 remand order has not been 
complied with, remand of the issue is necessary.  See Stegall v. 
West, 11 Vet. App 268 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance).  

If, after continued efforts to obtain Federal records, VA 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA must provide 
the claimant with oral or written notice of that fact and include 
notation of such notice in the claims file.  The notice must 
contain the following information:

(i) The identity of the records VA was unable to 
obtain;

(ii) An explanation of the efforts VA made to 
obtain the records;

(iii) A description of any further action VA 
will take regarding the claim, including, but 
not limited to, notice that VA will decide the 
claim based on the evidence of record unless the 
claimant submits the records VA was unable to 
obtain; and

(iv) Notice that the claimant is ultimately 
responsible for providing the evidence.
38 C.F.R. § 3.159 (e) (2009).  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should take the necessary 
steps to obtain copies of all records of 
the Veteran's treatment as a dependent 
spouse at Lackland Air Force Base (Wilford 
Hall) from 1992 to 1995.  The search team 
should be informed of the Veteran's status 
as a dependent spouse and the means to 
identify the Veteran's spouse (who was on 
active duty during this time period), as 
included in the transcript of the May 2006 
hearing.    

2.  The RO or AMC should provide proper 
notice to the Veteran of the 
unavailability of any pertinent records in 
accordance with 38 C.F.R. § 3.159 (e).  

3.  If additional records are obtained, 
they should be referred to the examiner 
who provided the April 2010 VA 
examination.  The examiner should indicate 
whether the records alter any aspect of 
his opinion.

If the examiner is not available, another 
medical professional should review the 
claims folder with the additional records 
and opine as to whether they would change 
any aspect of the April 2010 opinion.  

If any additional examinations are 
recommended, they should be undertaken.

4.  If the benefits sought on appeal 
remain denied, the RO or AMC should issue 
a supplemental statement of the case 
before the claims file is returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

